DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Continued Examination Under 37 CFR 1.114	3
III. Claim Objections	3
IV. Claim Interpretation	3
V. Claim Rejections - 35 USC § 102	5
A. Claims 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2003/0137325 (“Yamazaki”) as evidenced by --for claim 13 only-- the CRC Handbook of Chemistry and Physics pp. D-162 to D-164 (“CRC”) and US 2005/0258426 (“Shin”).	5
VI. Claim Rejections - 35 USC § 103	10
A. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of US 2016/0087023 (“Maeda”).	10
B. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0137325 (“Yamazaki”) in view of Maeda, as applied to claim 18, above, and further in view of US 2010/0253215 (“Fukagawa”).	12
VII. Allowable Subject Matter	13
VIII. Response to Arguments	13
Conclusion	15


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

II. Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 02/12/2021 has been entered.

III. Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 12 of claim 15, after the word “electroluminescence” re-insert the word “layer” in order to provide correct antecedent basis for “the organic electroluminescence layer”.  Appropriate correction is required.
 
IV. Claim Interpretation
The interpretation of the word “on” as it pertains to the claimed “interlayer insulation film”, its claims sub-layers, and the “first electrode” and the “second electrode” is discussed here.  Applicant has not acted as its own lexicographer and redefine the word “on”, such that it should be interpreted differently than it would be by one having ordinary skill in the art.  As such, reference is made to the Instant Specification and Figures for meaning.  

an interlayer insulation film 320 provided on both the first electrode 304 and the second electrode 103.
Claim 21 is newly added to further clarify the parts 3201, 3202, 3203 making up the claimed “interlayer insulation film” 320.  Claim 21 is reproduced below, including the reference characters for each element as described in the Instant Specification and shown in Figs. 3A, 5A, and 6A:
21. (New) The display apparatus according to claim 12, wherein the interlayer insulation film 320 includes 
[1] a first interlayer insulation film 3201, a second interlayer insulation film 3202, and a third interlayer insulation film 3203, 
[2] the second electrode 103 is provided on the first interlayer insulation film 3201, 
[3] the second interlayer insulation film 3202 is provided on the second electrode 103 and the first interlayer insulation film 3201, 
[4] the first electrode 304 is provided on the second interlayer insulation film 3202, and
[5] the third interlayer insulation film 3203 is provided on the first electrode 304 and the second interlayer insulation film 3202.
Each of Figs. 3A, 5A, and 6A shows that (1) the first interlayer insulation film 3201 is provided below each of the first 304 and second 103 electrodes and does not contact the first electrode 304, and (2) the second interlayer insulation film 3202 is provided below the first electrode 304 and above the second electrode 103.  Only the third interlayer insulation film 3203 is provided above both of the first 304 and second 103 electrodes, as might be suggested by the word “on”.  Claim 21, however, makes clear that the word “on” does not require a positioning above.  Thus, in order for the newly added feature “an interlayer insulation film 320 provided on both the first electrode 304 and the second electrode 103” in claims 12 and 15 to be consistent on both the first electrode 304 and the second electrode 103” would merely requires that any one or more of the sub-layers 3201, 3202, 3203 making up all or part of the interlayer insulating film 320 be positioned below or above either one or both of the first 304 and second 304 electrodes, but with the proviso that contact is not required for any of the elements.  Thus the term “on” in the context of the “interlayer insulation film” does not indicate a position above or below, a number of insulation sub-layers making up the interlayer insulation film, or an extent of coverage of any of said sub-layers.  

V. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
A. Claims 12-17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 2003/0137325 (“Yamazaki”) as evidenced by --for claim 13 only-- the CRC Handbook of Chemistry and Physics pp. D-162 to D-164 (“CRC”) and US 2005/0258426 (“Shin”).
With regard to claim 12, Yamazaki discloses, 

[1] 25a substrate [“TFT substrate”; ¶ 90] including a display area [“pixel portion 40”; ¶ 90];
[2] a first electrode 11, 12, 13 having a first conductive material and a second conductive material that is different from the first conductive material [e.g. ¶ 94, see discussion below]; 
[3a] a second electrode “lead wiring”/10/20 [Fig. 3C; ¶ 107] having the first conductive material [layer 10 of the “second electrode” is made from the same layer as the pixel electrode, i.e. the claimed “first electrode” 11, 12, 13 as stated in ¶ 107], 
[3b] the second electrode “lead wiring”/10/20 is provided outside of the display area [i.e. in “terminal portion 42”; ¶ 90] of the substrate [“TFT substrate”] and is electrically connected to the first electrode 11, 12, 13 [by means of the “lead wiring” ¶¶ 90, 107, 191]; 
[4] a third electrode 20 [¶ 94]; 
[5a] an organic electroluminescence element including
[5b] the first electrode 11, 12, 13 that is provided in the display area [“pixel portion 40”], 
[5c] an organic electroluminescence layer 17, 18, 19 provided on the first electrode 11, 12, 13, and
[5d] the third electrode 20 provided on the organic electroluminescence layer 17, 18, 19; 
[6] an anisotropic conductive layer [not shown] provided on the second electrode “lead wiring”/10/20 [¶ 204; see discussion below]; and
[7] an interlayer insulation film 15/16/24/14 [¶¶ 93, 95] provided on both the first electrode 11, 12, 13 and the second electrode “lead wiring”/10/20.
With regard to feature [2] of claim 12, Yamazaki states, “As an anode, the following may be used: a material having a high work function, specifically, platinum (Pt), chromium (Cr), tungsten (W), or a nickel (Ni); a transparent conductive film (ITO, ZnO, or the like); and a laminate thereof” (Yamazaki: ¶ 94; emphasis added).  A laminate of the materials listed in 11, 12, 13 including at least two different materials. 
With regard to feature [3b] of claim 12, Yamazaki states,
[0107] FIG. 3C shows an example in which an electrode for achieving connection with the FPC is an electrode formed of the same material as the cathode 20 (transparent electrode) formed on the electrode 10 made of the same material as the pixel electrode (anode) [11, 12, 13] formed on the lead wiring (wiring in which a TiN film, an Al film, and a TiN film are laminated in the stated order) of the TFT.
(Yamazaki: ¶ 107; emphasis added)
Because the “second electrode”, i.e. “lead wiring”/10/20, includes the same layer 10 as that of the pixel electrode 11, 12, 13, i.e. the claimed “first electrode”, the claimed “second conductive material” literally “has” the claimed “first conductive 10material”.
With regard to feature [6] of claim 12, specifically the anisotropic conductive paste (ACP), Yamazaki states,
[0204] Subsequently, an FPC (flexible printed circuit) is bonded to each electrode in the input/output terminal portion by using an anisotropic conductive member. The anisotropic conductive member consists of resin and conductive particles having a particle size of several tens to several hundreds of µm with its surface plated with Au or the like.  The conductive particles serve to electrically connect each electrode of the input/output terminal portion and the wiring formed on the FPC.
(Yamazaki: ¶ 204; emphasis added)
Thus bonding the FPC to the second electrode “lead wiring”/10/20 necessarily results in ACP on the second electrode.
This is all of the features of claim 12.

With regard to claim 13, Yamazaki further discloses,
13. (Original) The display apparatus according to claim 12, wherein 15the first conductive material and the second conductive material have different oxidation-reduction potentials.  
laminate thereof” (Yamazaki: ¶ 94; emphasis added).  A laminate of the materials listed in paragraph [0094] would result in the first electrode 11, 12, 13 including at least two different materials.  The oxidation-reduction (redox) potential is a characteristic property of the metal; therefore, the oxidation-reduction potentials of the first and second conductive materials are necessarily different.  As evidence, see the table entitled “Electrochemical Series” at pp. D-162 to D-164 for each of Cr, Ni, Pt, and W (as WO2) in CRC.  In addition, Shin teaches that it is know that the redox potential of ITO as used in OLED display devices is -0.82. 

With regard to claim 14, Yamazaki further discloses,
14. (Original) The display apparatus according to claim 13, further comprising:  20a wiring substrate [“FPC (flexible printed circuit)”; ¶ 204] electrically connected to the second electrode “lead wiring”/10/20 through the anisotropic conductive layer [¶ 204].  

With regard to claim 21, Yamazaki further discloses,
21. (New) The display apparatus according to claim 12, wherein the interlayer insulation film 15/16/24/14 includes 
[1] a first interlayer insulation film 15, a second interlayer insulation film 16, and a third interlayer insulation film 14 or 24/14, 
[2] the second electrode “lead wiring”/10/20 is provided on the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
[3] the second interlayer insulation film 16 is provided on the second electrode “lead wiring”/10/20 and the first interlayer insulation film 15 [as shown in Figs. 1A and 3C], 
11, 12, 13 is provided on the second interlayer insulation film 16 [as shown in Figs. 1A and 3C], and
[5] the third interlayer insulation film 14 or 24/14 is provided on the first electrode 11, 12, 13 and the second interlayer insulation film 16.

Claim 15 reads,
15. (Currently Amended) An electronic apparatus, comprising: 
[0] a display apparatus including 
[1] a substrate including a display area; 
[2] a first electrode having a first conductive material and a second conductive material that is different from the first conductive material; 
[3a] a second electrode having the first conductive material, 
[3b] the second electrode is provided outside of the display area of the substrate and is electrically connected to the first electrode; 
[4] a third electrode; 
[5a] an organic electroluminescence element including
[5b] the first electrode that is provided in the display area, 
[5c] an organic electroluminescence layer provided on the first electrode, and
[5d] the third electrode provided on the organic electroluminescence, 
[6] an anisotropic conductive layer provided on the second electrode, and
[7] an interlayer insulation film provided on both the first electrode and the second electrode.
Claim 15 is distinguished from claim 12 in requiring the display apparatus to be included in an “electronic apparatus”.  As such, features [0]-[7] of claim 15 have been addressed under claim 12.  With regard to the “electronic apparatus”, see Figs. 13A-13F and 14A-14F of Yamazaki (¶¶ 235-247).
With regard to claim 16, Yamazaki further discloses, 

See discussion under claim 13.
With regard to claim 17, Yamazaki further discloses,
17. (Previously Presented) The electronic apparatus according to claim 16, wherein the display apparatus further includes a wiring substrate electrically connected to the second electrode through the anisotropic conductive layer.
See discussion under claim 14.

VI. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki in view of US 2016/0087023 (“Maeda”).
Claim 18 reads,
18. (Previously Presented) The display apparatus according to claim 12, wherein the second conductive material is a transparent conductive material, and the first conductive material is a material containing aluminum.
The prior art of Yamazaki, as explained above, discloses each of the features of claim 12. 
As explained above, Yamazaki discloses that layer 10 of the second electrode “lead wiring”/10/20 is made from the same material as that of the claimed first electrode 11, 12, 13, i.e. the anode or pixel electrode of the OLED element (Yamazaki: ¶107, supra).  As also explained above, the first electrode 11, 12, 13 can be a laminate including a transparent laminate thereof.”  (Yamazaki: ¶ 94; emphasis added).  
Yamazaki does not give any specific laminate combination wherein the second conductive material and first conductive material of the “first electrode” are a transparent conductive oxide (TCO) and aluminum, respectively.
Maeda, like Yamazaki, teaches an OLED display including OLED elements having the anode 148 made of the same material as the pad electrode 144 in the peripheral region (Fig. 3; ¶¶ 39, 40, 43: “by forming the second wiring layer 144 using a conductive layer which forms the first electrode 148, it is possible to provide the structure of the first electrode 148 in the terminal region 114”).  Also like Yamazaki, Maeda teaches making 148 and 144 as laminates that include a metal and a TCO (Maeda: ¶ 45; Figs. 5A, 5B).  Maeda further teaches that a first conductive material, 158a and 158b, of 148 and 144, respectively, can be aluminum and the second conductive material, 160a and 160b, respectively, formed on the first conductive layer 158a, 158b can be a TCO such as ITO and IZO (id.) 
Inasmuch as Yamazaki discloses that the laminate used to form the claimed “first electrode” 11, 12, 13, and layer 10 of the claimed second electrode” “lead wiring”/10/20 could be formed of a laminate (of e.g. a metal such as Cr, Ni, W, Pt, with ITO) it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to make the claimed “first electrode” 11, 12, 13, and layer 10 of the claimed second electrode” “lead wiring”/10/20 from a TCO on aluminum because Maeda teaches that this specific combination is suitable for the identical purpose of making the anode of the OLED 

B. Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over 2003/0137325 (“Yamazaki”) in view of Maeda, as applied to claim 18, above, and further in view of US 2010/0253215 (“Fukagawa”).
Claim 19 reads,
19. (Previously Presented) The display apparatus according to claim 18, wherein the second conductive material is an indium tin oxide, and the first conductive material is an aluminum copper alloy.
The prior art of Yamazaki in view of Maeda, as explained above, teaches each of the features of claim 18.
Maeda does not teach that an aluminum copper alloy could be used in place of the aluminum layer 158a, 158b of the Al/ITO laminate forming the anode 148 and pad 144 electrodes.
Fukagawa, like each of Yamazaki and Maeda, teaches an OLED display (Fukagawa: Figs. 2; title, abstract, ¶ 45).  Like Maeda, Fukagawa further teaches that the anode 52 can be made of a laminate of a metal containing aluminum on which is deposited ITO (Fukagawa: ¶ 60: “the anodes 52 are formed on the inorganic insulating layer 44, as shown in FIG. 4B, by depositing a light-reflective material, such as an aluminum-copper alloy, and transparent ITO by sputtering”).  Thus, Fukagawa further teaches that the aluminum-containing metal is an aluminum-copper alloy (id.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the Al-Cu alloy/ITO laminate of Fukagawa in place of the 
Claim 20 reads, 
20. (Previously Presented) The display apparatus according to claim 19, wherein the first electrode has a laminated structure of a first conductive layer of the first conductive material and a second conductive layer of the second conductive material, and the second conductive layer is provided on the first conductive layer.
As explained above, each of Maeda and Fukagawa teaches ITO deposited on the Al or Al-Cu, with Fukagawa specifically teaching ITO on Al-Cu layer.  Thus, claim 20 is obvious for the same reasons as is claim 19.

VII. Allowable Subject Matter
Claims 1-11 are allowed.  Detailed reasons for finding claims 1-11 allowable can be found at pp. 9-11 of the Non-Final Rejection mailed 08/03/2020, which is incorporated herein by reference.

VIII. Response to Arguments
Applicant argues that “Yamazaki does not teach ‘forming an interlayer insulation film to cover the first electrode and the second electrode,’ as recited by claim 1, or ‘an interlayer insulation film provided on both the first electrode and the second electrode,’ as recited by amended claim 12.” (Remarks: p. 8).  To support this position, Applicant argues,
However, FIG. 1A of Yamazaki clearly illustrates that insulating films 15, 16 and insulator 24 are not covered by, or provided on, the first electrode 11, 12, 13 and the second electrode 10/20.  Therefore, FIG. 1A and paragraphs [0093] and [0095] of Yamazaki fail to disclose or suggest at 
 (Remarks: p. 9)
Examiner respectfully disagrees with Applicant’s interpretation because it is inconsistent with both the Instant Application and newly added claim 21.  As explained above under the section entitled, “Claim Interpretation”, claim 21, which further clarifies the claimed “interlayer insulation film 320” recited in claim 12, when viewed in light of each of Figs. 3A, 5A, and 6A of the Instant Application and the associated discussion in the Instant Specification, shows that the first interlayer insulation film 3201 is formed below and does not contact the first electrode 304 due to the intervening second interlayer insulation film 3202.  In fact, only the third interlayer insulation film 3203 is formed above each of the first 304 and second 103 electrodes.  Therefore, the term “on” requires neither contact nor positioning above the recited elements—as is consistent with the sub-layers 3201, 3202, 3203 of the interlayer insulation film 320 relative to the first 304 and second 103 electrodes, as claimed in claim 21 and shown in each of Figs. 3A, 5A, and 6A of the Instant Application.
Moreover, Applicant fails to consider layer 14 or 24/14 of Yamazaki which is consistent with the claimed “third interlayer insulation film” 3203, which is both above and in contact with each of the first 11, 12, 13 and second “lead wiring”/10/20 electrodes. 
Based on the foregoing, Applicant’s arguments are not persuasive.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814